                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT WINCHESTER

UNITED STATES OF AMERICA                       )
                                               )   Case No. 4:20-cr-10-CLC-SKL-01
v.                                             )
                                               )
RICKY LEE RIDDLE                               )

                                          ORDER

        Magistrate Judge Susan K. Lee filed a report and recommendation recommending that the

Court: (1) grant Defendant’s motion to withdraw his not-guilty plea as to Count One; (2) accept

Defendant’s guilty plea as to Count One; (3) adjudicate the Defendant guilty of Count One; and

(4) order that Defendant remain in custody until sentencing in this matter. (Doc. 26.) Neither

party filed a timely objection to the report and recommendation. After reviewing the record, the

Court agrees with Magistrate Judge Lee’s report and recommendation. Accordingly, the Court

ACCEPTS and ADOPTS the magistrate judge’s report and recommendation (Doc. 26) pursuant

to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

     1. Defendant’s motion to withdraw his not-guilty plea as to Count One of the Indictment is

        GRANTED;

     2. Defendant’s plea of guilty to Count One is ACCEPTED;

     3. Defendant is hereby ADJUDGED guilty of Count One; and

     4. Defendant SHALL REMAIN in custody until sentencing in this matter which is scheduled

        to take place on March 17, 2021 at 2:00 p.m. [EASTERN] before the undersigned.

        SO ORDERED.

        ENTER:

                                                   /s/
                                                   CURTIS L. COLLIER
                                                   UNITED STATES DISTRICT JUDGE




Case 4:20-cr-00010-CLC-SKL Document 28 Filed 11/23/20 Page 1 of 1 PageID #: 76
